DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/21 has been entered.
 
Status of Action/Status of Claims
The examiner acknowledges receipt of the Amendments and Remarks filed on 08/24/21. Claims 1, 3, 5-20 are pending in the application and are being examined in this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0047357 to Toledano et al. in view of USPN 5,401,517 to Meyers et al., USPN 6979440 to Shefer et al., USPN 5,468,471 to Zecchino et al., and WO2003/034979 to Lapidot et al., and DeShay (US20040202726). 
Applicant Claims
A topical pharmaceutical composition, comprising:
a plurality of first core-shell microcapsules comprising a first core that comprises benzoyl peroxide and a first shell that comprises a first inorganic polymer, wherein said benzoyl peroxide is in an amount of from about 1% to about 10% by weight based on total weight of the composition 
a plurality of second core-shell microcapsules comprising a second core that comprises a retinoid and at least one phase changing material, wherein said phase changing material is confined to said second core, and a second shell that comprises a second inorganic polymer, wherein said retinoid is in an amount of from about 0.01% to about 1% by weight based on total weight of the composition; wherein retinoid is the only active agent in said second core;
prevents the leaching of said retinoid from said core into said composition at room temperature;
wherein said retinoid is stable during the three months storage at 25°C; and
wherein said composition is an oil in water emulsion comprising a polyoxylstearate and a glycerylstearate wherein the ratio of said polyoxylstearate to said glycerylstearate is in the range of 2:3 to 3:2.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Regarding claims 1, 3, 5-7, Toledano teaches topical compositions (abstract), in the form of an oil-in-water cream/oil-in-water emulsion [54], comprising core/shell microparticles (abstract; [45]; Claims 1-7, 10-11, 21-22; [0007-0009]; [0012-0013]; [0021-22]; [0043-0045]; [0052]; [0061]; [0062]; etc.), benzoyl peroxide and ATRA cores [61], said core comprising an organic carrier [42], inorganic polymer shells [62], O/W emulsions [54], stabilizing agents including antibiotics and non-ionic polymer [59-61] and [162], benzoyl peroxide and ATRA percentages [276], and silica shells [62], which reads on the first and second silica polymers claimed in claim 5. Toledano also teaches wherein each of the benzoyl peroxide and the ATRA can both be encapsulated in the metal oxide/inorganic polymer shells and wherein they can be the only active encapsulated in these shells (see entire document; Claims 1-7, 10-11, 21-22; [0007-0009]; [0012-0013]; [0021-22]; [0043-0045]; [0052]; [0061]; [0062]; etc.). Toledano further teaches wherein the composition comprises about 1 to about 20% by weight of benzoyl peroxide which reads on the instantly claimed about of from about 1 to about 10% by weight based on the total weight of the composition, and Toledano further teaches wherein retinoid is present in the composition in amount of from about 0.005 to about 0.5% by weight based on the total weight of the composition which reads on the instantly claimed range of 0.01 to about 1% by weight based on the total weight of the composition ([0276]).
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Regarding claims 1 and 8, Toledano does not teach a PCM within a core with a retinoid, specifically a wax/beeswax. These deficiencies in Toledano are cured by Meyers and Shefer. Meyers teaches topical skin care compositions comprising retinoic acid and that beeswax (PCM) is a known carrier for retinoic acid (abstract and paragraph 3-4). Shefer teaches that it was known in the art to include waxes, specifically applicant’s phase change materials which are solid at room temperature and have melting points of from 30-100C in the matrix of the nanosphere/microsphere comprising a matrix core comprising a phase change material, e.g. beeswax, with cosmetic/dermatological active agents including antioxidants and specifically retinoids and teaches that the release rate of the active can be controlled by the hydrophobic material barrier/matrix properties (See abstract; Col. 19, ln. 4-16; Claim 21; Claims 1, 4; Col. 17, ln. 36-62; Col. 7, ln. 11-31 .
Further regarding claims 1 and 9-12, Toledano does not teach polyoxyl stearate, glyceryl stearate, percentages or ratios thereof that are now instantly claimed. This deficiency in Toledano et al. is cured by a combination of Meyers and Zecchino, and DeShay. Meyers teaches cosmetic skin care formulations comprising a retinoid and a carrier (abstract), cream and emulsion forms (col. 3), glyceryl esters and polyoxyethylene esters including glycerol stearate and polyoxyl 40 stearate and percentages thereof (e.g. polyoxylstearates in amounts of 1 to 99%, and glycerol stearate in amounts of 0.1 to 20%) which read on the claimed ranges of 0.1-30% of each which are claimed in claims 11-12 (col. 3-6, e.g. col. 3, ln. 26-31; Col. 4, ln. 22-50; Col. 5, ln. 18-31; etc.). Zecchino teaches cosmetic formulations in emulsion and cream form (col. 6), comprising glyceryl monostearate and Myrj 59 which is a synonym of polyoxyl 100 stearate, percentages thereof and a ratio of 3:1 (col. 9) which is close to the claimed ratio of 3:2 to 2:3.

Further, regarding claim 6 Toledano does not teach methyl paraben or imidazolidinyl urea. This deficiency is cured by Meyers. Meyers et al. teach cosmetic skin care formulations comprising a retinoid and a carrier (abstract), cream and emulsion forms (col. 3), and preservatives to prevent the growth of harmful micro-organisms including methyl paraben and imidazolidinyl urea (col. 5, ln. 43-54).
Further, regarding claim 13-15, Toledano does not teach a fatty alcohol. This deficiency in Toledano et al. is cured by Meyers et al. Meyers et al. teach topical skin care formulations comprising fatty alcohols including stearyl alcohol and percentages thereof, e.g. from 0.1-99% which read on the claimed range of 0.2-50 w/w% (col. 3, ln. 26-30; Col. 4, ln. 55-60; see examples Col. 6).
Further, regarding claim 16, Toledano does not teach a polyacrylic acid polymer. This deficiency in Toledano et al. is cured by Meyers. Meyers teaches topical skin care formulations comprising Carbopol as a thickener which reads on a polyacrylic acid polymer (col. 5, ln. 18-24).
Further, regarding claims 17-18, Toledano does not teach the claimed oils or percentages thereof. This deficiency in Toledano et al. is cured by Meyers. Meyers teaches topical skin care formulations in emulsion form comprising silicone oils including cyclomethicone present at 10% (col. 3, ln. 26-30; Dow Corning 344 is cyclomethicone, Col. 3, ln. 36-55; and examples).
regarding claims 19-20 Toledano does not teach a humectant such as glycerine. This deficiency in Toledano et al. is cured by Lapidot. Lapidot teaches topical cosmetic compositions (abstract) comprising core/shell microparticles of benzoyl peroxide and a retinoid (page 26 and claims), and base formulations/carrier formulations comprising humectants such as glycerol (page 31, ln. 12-13; pg. 24, ln. 17-21).
Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a microparticle comprising a retinoic acid and beeswax core as taught by Meyers and Shefer in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Toledano, Meyers, and Shefer are drawn to topical skin care formulations comprising retinoic acid/retinoids and Shefer specifically teaches that the retinoids can be formed in a matrix particle with PCMs which are solid at room temperature and they specifically disclose that beeswax is a known PCM for carrying these actives and the beeswax allows for better control of the release of the active drug. Toledano et al. teach particles comprising retinoic acid and a carrier including organic polymeric carriers, and Meyers teaches that beeswax (an organic polymeric carrier) is a known carrier for retinoic acid. Therefore, it would have been obvious to utilize a known carrier for retinoid acid that is known to be utilized in topical skin care formulations especially since beeswax is solid at room temperature and Shefer teaches that by using the PCMs which have melting points above room temperature to hold retinoids allows for extended release and therefore, longer term stability if the retinoid can be effectively released over a longer period of time when formulated into the PCM matrix/core as is taught by Shefer.

One of ordinary skill in the art would have been motivated to do this because all references are drawn to cosmetic cream formulations comprising carriers, Meyers et al. teach retinoid cosmetic carriers including polyoxyl stearates and glyceryl stearate and Zecchino teach a combination of polyoxyl 100 stearate and glyceryl stearate in a ratio of 1:3 which is close to the claimed ratios of 3:2 to 2:3 and the specific polyoxyl stearate and glyceryl stearates claimed in claims 1 and 9-10. Therefore, it would have been obvious to utilize the known carriers of polyoxyl stearates and glyceryl stearates of Meyers and the specifically claimed polyoxyl stearates and glyceryl stearates as taught by Zecchino, in the formulations of Toledano in order to use a carrier known to be used in retinoid formulations especially since DeShay teaches that mixtures of glyceryl stearate and PEG 100 stearate (Lexemul 561, which is known to be useful for formulating o/w emulsions) were known to be penetration enhancers/emulsifiers for oil-in-water formulations and consistency regulators for these compositions as is evidenced by DeShay. Further, one of ordinary skill in the art would want to optimize the ratio and amounts of these emulsifiers to fall with the claimed ratios and amounts in order to form the most effective o/w emulsion formulation because these stearates are known effective consistency regulators for o/w emulsions and they also function as penetration enhancers for active agents in these emulsions.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with the methyl paraben and imidazolidinyl urea as taught by Meyers in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both formulations are drawn to cosmetic formulations with preservatives and Meyers teach that the 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a fatty alcohol such as stearyl alcohol present from 0.2-50% as taught by Meyers which reads on instant claims 13-15 in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to cosmetic cream formulations comprising carriers and Meyers et al. teach that standard components within said carriers including stearyl alcohol at 10.9% when formulating compositions with retinoids. Therefore, it would have been obvious to utilize 10.9% stearyl alcohol, in the formulations of Toledano in order to produce another/additional retinoid containing composition with known components and percentages within a carrier.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a polyacrylic acid polymer as taught by Meyers which reads on instant claim 16, in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to cosmetic cream formulations comprising carriers and Meyers et al. teach retinoic acid formulations which can comprise as standard components within said carriers a Carbopol thickener which reads on a polyacrylic acid polymer. Therefore it would have been obvious to utilize a Carbopol thickener, in the formulations of Toledano in order 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with 10% cyclomethicone as taught by Meyers which reads on instant claims 17-18 in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to cosmetic cream formulations comprising retinoids and carriers and Meyers et al. teach standard components within said carriers including cyclomethicone at 10%. Therefore it would have been obvious to utilize 10% cyclomethicone, in the formulations of Toledano in order to produce a retinoid compositions with known components and percentages within a carrier.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Toledano with a water-soluble humectant such as glycerol as taught by Lapidot which reads on instant claims 19-20 in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to topical cosmetic formulations comprising microparticles comprising benzoyl peroxide and a retinoid and Lapidot teach standard components within said carriers including humectants such as glycerol. Therefore it would have been obvious to utilize a glycerol humectant, in the formulations of Toledano in order to produce a composition with known components and percentages within a carrier.
claim 3.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding the newly added limitation that the retinoid is stable during three months storage at 25 °C, this is a result effective property of the claimed composition and as such would be present in the composition of the combined prior art. Especially since, it was already known in the art to use PCMs to hold retinoids to provide extended release and therefore, longer term stability of the retinoid, because if the retinoid can be effectively released over a longer period of time with the PCM particles as is taught by Shefer and it was already known in the art to encapsulate both benzoyl peroxide and retinoids/ATRA in separate microcapsules formed from inorganic polymers which allows the two active agents which are unstable together to be formulated into a composition that has much improved stability over compositions in which they are not separated from one another as is taught by Toledano. Thus, the combination of the technologies should afford improved stability as is instantly claimed because the ATRA is being held within a stable PCM matrix which keeps the ATRA from 
It also would have been obvious to select the claimed mixture of stearates in the claimed ratios of 3:2 to 2:3 as is instantly claimed (polyoxylstearate to glycerylstearate) because it was known that glyceryl stearate and PEG 100 stearate (Lexemul 561, which is known to be useful for formulating o/w emulsions) were known to be penetration enhancers /emulsifiers for oil-in-water formulations and consistency regulators for these compositions as is evidenced by DeShay (see [0004]; [0012]; [0019, water and oil emulsion which reads on both o/w and w/o emulsions especially since they further claim that the composition can be a lotion, ointment, etc.]), and Meyers and Zecchino teach that it was known to formulate retinoids with these specific carriers and Zecchino teaches using them in ratios of polyoxyl 100 stearate and glyceryl stearate of 1:3 and it was known in the art that, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
Applicants’ arguments with respect to the 103 rejections, filed 08/24/21, were fully considered but were not persuasive at this time. Specifically, applicants argue that none of the cited references teach the combination that includes stearates and a PCM for increasing the stability and preventing active agent’s leaching in general, much less the claimed ratio of 
The examiner respectfully disagrees because Shefer teaches that it was known to incorporate retinoids into phase change materials/e.g. waxes such as beeswax which allows for control of the release rate of the active/retinoid which can be controlled by the hydrophobic material barrier/matrix properties. Thus, applicant’s more delayed/controlled release is not unexpected in view of the combined teachings of Shefer, and applicants prevetion of leaching is a property of the claimed composition and as Shefer teaches that the beeswax/PCM helps to control the release rate of the active agent/retinoid, e.g. it holds the retinoid/active agent and thereby slows the release of the active. Thus, it is obvious that the beeswax/PCM can prevent the loss/leaching of the active/retinoid from inside the microcapsules because if the PCM helps to control the release rate of the active, e.g. containing/holding the active in the PCM and thereby slowing the release, then it obviously would also be preventing the leakage/leaching of the retinoid as is instantly claimed. Further, Shefer motivates one of ordinary skill in the art to pick beeswax as the carrier of the retinoid in order to control the release rate and thereby stabilize the retinoid in the microcapsule formulation. Meyers is merely used to teach that it was known to formulate beeswax with retinoids, e.g. they are compatible with one another, e.g. another motivation to select beeswax as the PCM for use with the retinoid instantly claimed.
Regarding applicant’s claimed ratio of 3:2 to 2:3 of polyoxylstearate to glycerylstearate that is now instantly claimed. The examiner believes it would be obvious to optimize the amount/ratio of the two carrier solvents because it was already known to formulate retinoid containing compositions with these same carriers as is taught by Meyers and Zecchino as discussed above, and it would be obvious to select these specific carriers for use in the composition of Toledano in effort to develop the instantly claimed composition because DeShay teaches that mixtures of glyceryl stearate and PEG 100 stearate (Lexemul 561) which are known to be useful for formulating o/w emulsions, and were known to be penetration In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, in response to applicant's argument that the combined references fail to teach the stearate solvents and PCM increase the stability and preventing the leaching of the retinoid, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue that during storage the PCM hardens and thereby prevents the leaching of the retinoid and that none of the combined references motivates one of ordinary skill in the art to add the PCM to the core of the microcapsules of Toledano, and they further specifically argue that Shefer does not motivate to add a PCM to the core of a retinoid containing microcapsule because retinoids are in a list of active agents. The examiner respectfully disagrees because as discussed above Shefer teaches that retinoids can be formed in a matrix particle with PCMs which are solid at room temperature and they specifically disclose that beeswax is a known PCM for carrying these actives and the beeswax allows for better In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983), and “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.” Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and finally, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants then argue that the prior art does not recognize the exceptional stability of the retinoid in their formulation, specifically stable during 3 months storage at 25 C which is now claimed. The examiner respectfully points out that this is a result effective property of their composition which is rendered obvious when taken in view of the prior art, especially since the instant claims are not commensurate in scope with applicant’s unexpected results. Applicant’s instant claims include any first inorganic polymer in any amount encapsulating benzoyl peroxide which is present in the composition in amounts of about 1% to about 10% by weight based on the total composition, and second core-shell microcapsules comprising any second inorganic polymer of any type in any amount which encapsulates retinoid (present in about 0.01% to about 1% by weight based on the total composition) and any known or unknown PCM in any amount as well as any amounts of any known or unknown polyoxysterate and any known or unknown glyceryl sterate which are used in ratios of 3:2 to 2:3. Based on the teachings of the prior art, one of ordinary skill in the art would expect that by adding beeswax to the microcapsules of Toledano would lead to improved stability because Shefer teaches the retinoids can be formed in a matrix particle with PCMs/beeswax which are solid at room temperature and they specifically disclose that beeswax is a known PCM for carrying these actives and the beeswax allows for better control of the release of the active drug, e.g. it holds the drug in the solid wax thereby controlling the release and if the release of the active is Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Especially since applicant’s results are still not commensurate in scope with the instant claims at this time, and further because the comparison formulation that applicants compare their claimed compositions to are not single variable comparison but very different formulations, e.g. a gel retinoid formulation vs the instantly claimed o/w emulsion and as such it is very hard to consider the unexpectedness of applicant’s formulation when it is not being compared to close compositions (e.g. single variable comparisons), and is instead being compared to a gel retinoid formulation which contains very different excipients, e.g. gelling agents in the formulation vs the instantly claimed solvents, etc. Applicant’s further point to the results in Table 12 which they state illustrate that their combination of stearates (polyoxyl sterate and glyceryl stearate) with the PCM work together to increase the stability of the retinoid in the formulation and prevent/delay leaching of the retinoid from the microcapsules. The examiner respectfully again points out that as discussed above these results are not commensurate in scope with the instant claims which allow for any and all amounts of any and all polyoxyl sterates and any and all glyceryl stearates in any amounts to be used in ratios of 3:2 to 2:3 (the claims allow for any amount as long as it is within these ratios) in the formulation whereas applicant’s results that they are arguing are unexpected were obtained with specific a polyoxyl sterate and a specific glyceryl stearate in 
Applicant’s then argue that none of the combined references render obvious the claimed composition, and that their claims do not have to be commensurate in scope with their results. The examiner agrees that applicant’s claims do not have to be fully commensurate in scope with their results. However, applicants do have to demonstrate that the “unexpected results” occur with more than just a single composition comprising specific amounts of specific stearates and a single specific PCM (beeswax) in a specific amount when the instant claims are directed to formulations which can comprise any amounts of any polyoxyl stearates and glyceryl stearates as long as they are used in the claimed ratio, and any PCM in any amount, and any retinoid in the claimed amount, which is significantly broader than the compositions that applicants have demonstrated gave the “unexpected” results that are instantly argued. Especially since the prior art Shefer provides motivation for one of ordinary skill in the art to add the PCM to the core of the retinoid containing microcapsules of Toledano because Shefer teaches that the PCM is solid at room temperature (beeswax) and that the retinoids can be formed in a matrix particle with PCMs which are solid at room temperature and they specifically disclose that beeswax is a known PCM for carrying these actives and the beeswax allows for better control of the release of the active drug/retinoid (e.g. it stabilizes the retinoid and controls its release as it must get through the solid wax to be released), and DeShay teaches that the claimed blend of polyoxyl stearate and glyceryl stearate were known to be especially useful in o/w emulsions (same 
Applicants then argue that they have unexpected results with the oil in water emulsion when using the claimed polyoxylstearate and glyceryl stearate in the claimed ratios of 3:2 to 2:3, when in combination with the PCM. As discussed above, applicant’s results are not commensurate in scope with the instant claims, specifically with respect the scope of polyoxylstearates and glyceryl stearates, and PCMs as the results were obtained with specific polyoxylstearates and glyceryl stearates and PCMs not just any and all polyoxylstearate or glyceryl stearate or PCM as is instantly claimed. Applicants argue that their o/w emulsion formulation with these two solvents in these ratios is vastly superior to non-emulsion formulations with respect to skin penetration. However, the examiner respectfully points out that this is not unexpected, because glyceryl stearate and PEG-100 stearate are known in the art to function as penetration enhancers in topical o/w emulsion formulations as is evidenced by DeShay (US20040202726) and discussed above. Thus, one of ordinary skill in the art would not be surprised that a formulation comprising known penetration enhancers has more effective penetration that a completely different type of formulation, specifically a gel formulation which does not contain these known penetration enhancers for o/w and w/o emulsions.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, as discussed above at this time.
Conclusion
Claims 1, 3, 5-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616